                                   Case 1:21-mj-00094-ZMF Document 3 Filed 01/25/21 Page 1 of 9
 AO 442 (Rev. 11111) ArrestWarrant



                                                   UNITED STATES DISTRICT COURT
                                                                                   for the

                                                                            District of Columbia


                           United States of America
                                          v.                                         )
                                                                                     )         Case No.
                           JON RYAN SCHAFFER                                         )
                                                                                     )
                                                                                     )
                                                                                     )
                                     Defendalll


                                                                       ARREST WARRANT
To:          Any authorized law enforcement officer


             YOU ARE COMMANDED                             to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)                JON RYAN SCHAFFER
                                           ---------------------------------------------------------------------
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment                 o     Superseding Indictment               o Information         o   Superseding Information                 ~ Complaint
o     Probation Violation Petition                        o    Supervised Release Violation Petition            o Violation      Notice       0 Order of the Court

This offense is briefly described as follows:
     18   U.S.C.   1752 (a)(1)- Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful Authority
     18   U.S.C.   1752 (a)(2)- Disrupting the Orderly Conduct of Government Business
     18   U.S.C.   1752(a)(4)- Knowingly Engages in an Act of Physical Violence in any Restricted Building or Grounds
     40   U.S.C.   5104(e)(2)(D)- Violent Entry and Disorderly Conduct in a Capitol Building
     40   U.S.C.   5104(e)(2)(F)- Engage in an Act of Physical Violence in a Capitol Building
     40   U.S.C.   5104(e)(2)(G)- Parading, Demonstrating, or Picketing in a Capitol Building                                                   2021.01.1
                                                                                                                                                614:17:30°
Date:              01/16/2021
                                                                                                                                                -05'00'
                                                                                                                      Issuing officer's signature


City and state:              Washington, DC                                                               Zia M. Faruqui U.S. Magistrate Judge
                                                                                                                     Printed name and title


                                                                                 Return

            This warrant was received on                  (date)   ~a=~~.t~\             , and the person was arrested on           (date)    t>i"t~~o~~",-,\,--
                                                                                                                                                          __
at   (city and state)       t-loblc.,,' ll....    It-a&>\AIIoI'"



Date:       C>\/- \ ••../..l~~\                                                                ~";:;g~-na-tu-r-e-------------


                                                                                             JONA'1'\tA,.J      ~.      ~'nt        S~n'A~          AG&N"f
                                                                                                                     Printed name and title
         Case 1:21-mj-00094-ZMF Document 3 Filed 01/25/21 Page 2 of 9




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION


UNITED STATES OF AMERICA,                       )
          Plaintiff,                            )
                                                )
       vs.                                      )   CAUSE NO. 1:21-mj-0049
                                                )
JON RYAN SCHAFFER,                              )                      - 01
          Defendant.                            )



                COURTROOM MINUTE FOR JANUARY 19, 2021
             HONORABLE MARK J. DINSMORE, MAGISTRATE JUDGE

       The parties appeared for a Rule 5(c)(3) hearing on the Complaint filed on January 16,

2021 out of the United States District Court for the District of Columbia (1:21-mj-0094).

Defendant appeared in person and by retained counsel Scott DeVries. Government represented

by AUSA Matthew Rinka. USPO represented by Alison Upchurch.

       Defendant orally waived his right to physically appear for his initial appearance in the

courtroom and consented to appear via video teleconference from the Marion County Jail.

       Charges, rights, and penalties were reviewed and explained. Defendant waived reading

of the Complaint.

       Defendant waived his right to an identity hearing, presentation of the warrant, and a

preliminary hearing.

       Government moved for pretrial detention of the defendant and a hearing was scheduled.

Detention hearing set for January 22, 2021 at 2:00 p.m. via video teleconference before the

criminal duty magistrate judge.

       Pursuant to Rule 5(f) of the Federal Rules of Criminal Procedure, the court, with both
         Case 1:21-mj-00094-ZMF Document 3 Filed 01/25/21 Page 3 of 9




the prosecutor and defense counsel present, confirms the government's obligation to disclose

favorable evidence to the accused under Brady v. Maryland, 373 U.S. 83 (1963), and its

progeny, and orders it to do so. Favorable evidence under Brady need only have some weight

and includes both exculpatory and impeaching evidence. Failure to produce such evidence in a

timely manner may result in sanctions, including, but not limited to, adverse jury instructions,

dismissal of charges, and contempt proceedings.

       Defendant remanded to the custody of the U.S. Marshal pending further proceedings

before the court.



       Dated: 19 JAN 2021




Distribution:

All ECF-registered counsel of record via email generated by the court’s ECF system
Case 1:21-mj-00094-ZMF Document 3 Filed 01/25/21 Page 4 of 9
         Case 1:21-mj-00094-ZMF Document 3 Filed 01/25/21 Page 5 of 9




The detention hearing scheduled on
January 22, 2021 is VACATED.
Defendant shall be entitled to a
hearing on the issue of pretrial
detention upon his arrival in the
District Court for the District of   Mark J. Dinsmore
Colombia.                            United States Magistrate Judge
Dated: 22 JAN 2021                   Southern District of Indiana
                       Case 1:21-mj-00094-ZMF Document 3 Filed 01/25/21 Page 6 of 9
AO 94 (Rev. 06/09) Commitment to Another District



                                     UNITED STATES DISTRICT COURT
                                                                    for the
                                                      Southern District of Indiana

                  United States of America                            )
                             v.                                       )
                                                                      )       Case No.     1:21-mj-0049
                                                                      )
                  JON RYAN SCHAFFER                                   )         Charging District’s
                           Defendant                                  )         Case No.            1:21-mj-0094

                                            COMMITMENT TO ANOTHER DISTRICT

                                                                          District Court
          The defendant has been ordered to appear in the                    for the          District of            Columbia   ,
(if applicable)                                     division. The defendant may need an interpreter for this language:
                                                                .

          The defendant:             will retain an attorney.
                                     is requesting court-appointed counsel.

          The defendant remains in custody after the initial appearance.

         IT IS ORDERED: The United States marshal must transport the defendant, together with a copy of this order,
to the charging district and deliver the defendant to the United States marshal for that district, or to another officer
authorized to receive the defendant. The marshal or officer in the charging district should immediately notify the United
States attorney and the clerk of court for that district of the defendant’s arrival so that further proceedings may be
promptly scheduled. The clerk of this district must promptly transmit the papers and any bail to the charging district.



Date:             01/22/2021
                                                                                              Judge’s signature

                                                                               Mark J. Dinsmore, U.S. Magistrate Judge
                                                                                            Printed name and title
2/18/2021                Case 1:21-mj-00094-ZMF Document 3 Filed
                                                      CM/ECF LIVE 01/25/21 Page 7 of 9

                                     U.S. District Court
                          Southern District of Indiana (Indianapolis)
               CRIMINAL DOCKET FOR CASE #: 1:21-mj-00049-MJD All Defendants


 Case title: USA v. SCHAFFER                                                        Date Filed: 01/19/2021
 Other court case number: 1:21-MJ-94 USDC FOR THE
                          DISTRICT OF COLUMBIA


 Assigned to: Magistrate Judge Mark J.
 Dinsmore

 Defendant (1)
 JON RYAN SCHAFFER                                                    represented by Scott Allen DeVries
                                                                                     DEVRIES LAW OFFICE
                                                                                     1512 N. Delaware Street
                                                                                     Indianapolis, IN 46202
                                                                                     (317) 752-7563
                                                                                     Fax: (317) 472-0640
                                                                                     Email: sdevries@devries-law.com
                                                                                     ATTORNEY TO BE NOTICED
                                                                                     Designation: Retained

 Pending Counts                                                                     Disposition
 None

 Highest Offense Level (Opening)
 None

 Terminated Counts                                                                  Disposition
 None

 Highest Offense Level (Terminated)
 None

 Complaints                                                                         Disposition
 WARRANT OUT OF THE DISTRICT OF
 COLUMBIA



 Plaintiff
 USA


  Date Filed            # Docket Text
  01/19/2021           1 MINUTE ORDER for proceedings held before Magistrate Judge Mark J. Dinsmore: Initial
https://ecf.insd.uscourts.gov/cgi-bin/DktRpt.pl?226329380340548-L_1_0-1                                                1/3
2/18/2021                Case 1:21-mj-00094-ZMF Document            3 Filed
                                                                 CM/ECF  LIVE 01/25/21 Page 8 of 9

                          Appearance in Rule 5(c)(3) Proceedings as to JON RYAN SCHAFFER (1) held on
                          1/19/2021. Defendant JON RYAN SCHAFFER (1) appears in person and by retained
                          counsel Scott DeVries. Appearance for the USA by AUSA Matthew Rinka. USPO
                          represented by Alison Upchurch. Defendant is remanded to custody of USM. Detention
                          Hearing set for 1/22/2021 at 2:00 PM Video Teleconference before Criminal Duty
                          Magistrate Judge. Defendant orally waived his right to physically appear for his initial
                          appearance in the courtroom and consented to appear via video teleconference from the
                          Marion County Jail. Charges, rights, and penalties were reviewed and explained. Defendant
                          waived reading of the Complaint. Defendant waived his right to an identity hearing,
                          presentation of the warrant, and a preliminary hearing. Pursuant to Rule 5(f) of the Federal
                          Rules of Criminal Procedure, the court, with both the prosecutor and defense counsel
                          present, confirms the government's obligation to disclose favorable evidence to the accused
                          under Brady v. Maryland, 373 U.S. 83 (1963), and its progeny, and orders it to do so.
                          Favorable evidence under Brady need only have some weight and includes both exculpatory
                          and impeaching evidence. Failure to produce such evidence in a timely manner may result
                          in sanctions, including, but not limited to, adverse jury instructions, dismissal of charges,
                          and contempt proceedings. Signed by Magistrate Judge Mark J. Dinsmore. Electronic
                          Notice to USPO.(CBU) (Entered: 01/20/2021)
  01/19/2021           2 WAIVER of Rule 5(c)(3) Hearing by JON RYAN SCHAFFER (1) (CBU) (Entered:
                         01/20/2021)
  01/20/2021           3 NOTICE OF ATTORNEY APPEARANCE: Scott Allen DeVries appearing for JON RYAN
                         SCHAFFER (1) (Retained). (DeVries, Scott) (Entered: 01/20/2021)
  01/21/2021           5 TEXT ONLY ENTRY CLERK'S NOTICE - The public may listen to the hearing as to JON
                         RYAN SCHAFFER (1) scheduled for 1/22/2021 at 2:00 p.m. by calling 1.408.419.1715.
                         Participants will be required to enter Meeting ID 199 496 333 and Passcode 3636 before
                         being connected to the hearing. All participants granted remote access to proceedings are
                         reminded of the general prohibition against photographing, recording, and rebroadcasting of
                         court proceedings. Violation of these prohibitions may result in sanctions, including
                         removal of court issued media credentials, restricted entry to future hearings, denial of entry
                         to future hearings, or any other sanctions deemed necessary by the court. (There is no pdf
                         document associated with this entry.) (BAS) (Entered: 01/21/2021)
  01/22/2021           6 ENTRY-marginal-Waiver of detention hearing scheduled for 1/22/2021 is VACATED as to
                         JON RYAN SCHAFFER (1). Defendant shall be entitled to a hearing on the issue of pretrial
                         detention upon his arrival in the District Court for the District of Columbia. Signed by
                         Magistrate Judge Mark J. Dinsmore on 1/22/2021. Electronic Notice to USPO.(CBU)
                         (Entered: 01/25/2021)
  01/22/2021           7 COMMITMENT TO ANOTHER DISTRICT as to JON RYAN SCHAFFER (1). Defendant
                         committed to District of Columbia. Signed by Magistrate Judge Mark J. Dinsmore on
                         1/22/2021. Electronic Notice to USM-C.(CBU) (Entered: 01/25/2021)
  01/25/2021                Notice of a Rule 5 Initial Appearance as to JON RYAN SCHAFFER (1). Transferee court
                            case number is: 1:21-mj-94. Using a PACER account, the docket sheet and any documents
                            may be received via the case number link. No documents/record will be sent to the
                            receiving district court.

                            If the receiving district court requires certified copies of any documents please send that
                            request to InterdistrictTransfer_INSD@insd.uscourts.gov. (CBU) (Entered: 01/25/2021)

Case #: 1:21-mj-00049-MJD-All

                                                         PACER Service Center
https://ecf.insd.uscourts.gov/cgi-bin/DktRpt.pl?226329380340548-L_1_0-1                                                   2/3
2/18/2021                Case 1:21-mj-00094-ZMF Document 3 Filed
                                                      CM/ECF LIVE 01/25/21 Page 9 of 9

                                                             Transaction Receipt
                                                                02/18/2021 11:16:54
                                    PACER
                                                    BrittanyBryant:6635828:0 Client Code:
                                    Login:
                                                                              Search        1:21-mj-00049-
                                    Description: Docket Report
                                                                              Criteria:     MJD
                                    Billable
                                                    2                         Cost:         0.20
                                    Pages:
                                                                              Exempt
                                    Exempt flag: Exempt                                     Always
                                                                              reason:


PACER fee: Exempt




https://ecf.insd.uscourts.gov/cgi-bin/DktRpt.pl?226329380340548-L_1_0-1                                      3/3
